*460OPINION.
‘ Korner, Chairman:
Various Avitnesses gave testimony tending to
prove the fair market value of the petitioner’s land on March 1, 1913. The opinion evidence was weakened by the fact that the witnesses were not able to show a very high degree of qualification as expert witnesses. Other witnesses did not offer opinions but testified -to sales in the immediate vicinity of similarly situated lands and also to sales of more or less similarly circumstanced property more distantly removed from the immediate vicinity. We have considered all the evidence and weighed it in the light of the A^arying circumstances applicable to each transaction given as a basis. Each portion of the evidence has been considered in the light of, and in relation to, the other portions of the evidence. We are convinced that considerable activity in the land market on Miami Beach had evidenced itself in the early months of the yéhr 1913 and that market values were substantial in spite of the yet undeveloped terrain. On the other hand, we are not convinced that the land had the high value claimed for it at the hearing by the petitioner of $42,000, or approximately $3,200 per acre. Even on a basis of subdivided lots at the price they were bringing a year or two later, the sum total Avould not approach such a figure. Taking into consideration all the evidence and all the factors entering into the transactions, we are convinced that the fair market value on March 1, 1913, Avas approximately $18,500, and Ave find that to be the value on that date.

Judgment will be entered after 15 days’ notice, wider Rule 50.